Citation Nr: 0928731	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-29 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than June 25, 2002, 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to December 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an effective date 
earlier than June 25, 2002, for the award of a total rating 
for compensation based upon individual unemployability.

In May 2008, the Board remanded the case for the RO to 
consider a claim alleging clear and unmistakable error in the 
December 1990 rating decision that awarded service connection 
for degenerative joint disease of the cervical spine and 
assigned a 30 percent evaluation, effective December 20, 
1989, as such claim was inextricably intertwined with the 
issue on appeal.  This prevented the Board from considering 
the earlier-effective-date issue at that time.  In a June 
2008 rating decision, the RO determined there was no clear 
and unmistakable error in the December 1990 rating decision.  
The Veteran was notified of this decision in July 2008.  
There is nothing in the record to indicate the Veteran 
appealed the decision.  Thus, the issue of whether there was 
clear and unmistakable error in the December 1990 rating 
decision is not part of the current appeal.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The January 2003 rating decision awarding a total rating 
for compensation based upon individual unemployability, 
effective June 25, 2002, was supported by the evidence of 
record and the law in effect at the time.

2.  An effective date earlier than June 25, 2002, for the 
award of a total rating for compensation based upon 
individual unemployability is barred.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision awarding a total rating 
for compensation based upon individual unemployability, 
effective June 25, 2002, is final and does not contain clear 
and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105(c) (West 
2002); 38 C.F.R. § 3.105(a), 20.1103 (2008).

2.  The claim for an effective date earlier than June 25, 
2002, for the award of a total rating for compensation based 
upon individual unemployability is without legal merit.  38 
U.S.C.A. §§ 5110(a), 7105(c) (West 2002); 38 C.F.R. §§ 3.400, 
20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) addresses duties to notify and 
assist claimants for VA benefits.  VA regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

Initially, it must be noted that in issues involving clear 
and unmistakable error and when the law, and not the facts, 
is dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Nevertheless, the 
Veteran and his representative have been notified of the 
reasons for the denial of the claim on appeal, and have been 
afforded opportunity to present evidence and argument with 
respect to the allegations that the Veteran warrants an 
earlier effective date.  

As already noted in the Introduction, the Board remanded this 
claim to allow the RO to consider the inextricably-
intertwined issue of whether there was clear and unmistakable 
error in the December 1990 rating decision.  In the remand, 
the Board stated the following, in part:

If any benefits sought for which a timely 
appeal has been perfected remain denied, 
the RO must furnish to the [V]eteran and 
his representative a supplemental 
statement of case, and afford them the 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The RO did not issue a supplemental statement of the case 
addressing the earlier-effective-date issue prior to sending 
the case back to the Board.  The Board finds that such error 
was harmless.  A supplemental statement of the case is 
appropriate when additional evidence is received by VA.  In 
this case, no additional evidence has been received from the 
Veteran or obtained by VA in connection with the Veteran's 
claim for an earlier effective date for the award of a total 
rating for compensation based upon individual unemployability 
since the Board remanded the case in May 2008.  

Additionally, a different claim of clear and unmistakable 
error was decided while the claim was on remand, and the 
Veteran was informed of the reasons for such determination in 
July 2008.  

It is for these two reasons why the Board concludes that the 
Veteran has not been prejudiced by the RO's failure to issue 
a supplemental statement of the case after the Board's May 
2008 remand.  


II.  Analysis

A decision of the RO is final and binding as to the 
conclusions based on the evidence on file at the time VA 
issues written notification.  38 C.F.R. § 3.104(a).  A final 
and binding RO decision will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such an error, the prior decision will be 
reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).

To establish a valid clear and unmistakable error claim, the 
Court has identified a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and, 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc).  

The applicable laws and regulations in effect at the time of 
the January 2003 decision are the same as those currently in 
effect.  Unless specifically provided otherwise, the 
effective date of an award based on a claim for increase 
(which includes a claim for individual unemployability) shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  An effective 
date for a claim for increase may also be granted prior to 
the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the 
date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(1) and (2).

In cases where the schedular rating is less than 100 percent, 
a total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).  A total rating for compensation based upon 
individual unemployability may be assigned, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

At the time of the January 2003 rating decision, the evidence 
of record consisted of service treatment records, VA 
examinations, the Veteran's contentions, and the Veteran's 
application for individual unemployability.  In a November 
2002 rating decision, the RO had awarded a 60 percent 
evaluation for degenerative disc disease of the cervical 
spine, effective June 25, 2002.  The Veteran had two other 
service-connected disabilities-bilateral hearing loss and 
residuals of a laceration to the right thumb-which were both 
noncompensable.  Thus, as of June 25, 2002, the Veteran met 
the criteria for a total rating for compensation based upon 
individual unemployability.  See 38 C.F.R. § 4.16(a).

After the November 2002 rating decision, the Veteran 
submitted a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based Upon Unemployability, wherein he 
stated he had been unable to work since December 1989.  In 
the January 2003 rating decision, the RO stated that the 
total rating for compensation based upon individual 
unemployability was awarded because the evidence showed he 
had not worked since his release from active duty.  The RO 
stated the total rating was warranted as of the date of the 
Veteran's claim for increase, received on June 25, 2002.  The 
Veteran was notified of this decision that same month, 
including his appeal rights.  He did not appeal the decision.  

In June 2004, the Veteran submitted a statement arguing he 
warranted an earlier effective date for the total disability 
rating, essentially contending that the RO had committed 
clear and unmistakable error in assigning an effective date 
of June 25, 2002.  He argued that his back had remained the 
same severity since his discharge from service, and thus the 
total rating should have gone back to the day following his 
discharge from service.  In his notice of disagreement, 
received in December 2004, the Veteran stated VA had failed 
to obtain medical records (non-VA medical records) when 
evaluating his claim throughout the years, which VA was 
required to do citing to the VCAA requirements regarding VA's 
duty to assist.  He argued that had VA obtained all of these 
records, he would have been awarded the 100 percent 
evaluation as of 1989.  

The Board has carefully reviewed the evidence of record at 
the time of the January 2003 rating decision and the law 
extant at that time and concludes that the application of the 
law to the facts in this case is against a finding that clear 
and unmistakable error was committed by the RO when it 
assigned an effective date of June 25, 2002.  The record 
reflects that the RO granted the total rating for 
compensation based upon individual unemployability as of the 
date the Veteran first met the criteria for a total rating 
for compensation based upon individual unemployability under 
the provisions of 38 C.F.R. § 4.16(a).  This is not clear and 
unmistakable error.

The Veteran's attack on the January 2003 rating decision does 
not rise to the level of clear and unmistakable error.  
Specifically, the failure to obtain records is, at worst, a 
failure in the duty to assist, which does not constitute 
clear and unmistakable error.  Cook v. Principi 318 F.3d 
1334, 1344-47 (Fed. Cir. 2002) (rehearing en banc), cert. 
denied, 539 U.S. 926, 123 S.Ct. 2574, 156 L.Ed.2d 603 (2003).  
Other than this attack, the Veteran has not made any other 
allegations of clear and unmistakable error in the January 
2003 rating decision.

Because the Board concludes the January 2003 rating decision 
awarding a total rating for compensation based upon 
individual unemployability, effective June 25, 2002, does not 
contain clear and unmistakable error, that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

To the extent that the Veteran's claim is a freestanding 
claim for entitlement to an earlier effective date, this kind 
of claim is barred.  Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006) (freestanding claim for earlier effective dates 
vitiates the rule of finality).

Accordingly, the Veteran's claim for entitlement to an 
earlier effective date for the award of a total rating for 
compensation based upon individual unemployability is denied.


ORDER

Entitlement to an effective date earlier than June 25, 2002, 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disability is denied.



_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


